Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (“RCE”), including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2020, has been entered.
 
Status of Claims
Claims 1, 2, 4-14, 16-18, and 20-22 were previously pending and subject to a Final Office Action having a notification date of August 27, 2020 (“Final Office Action”).  Following the Final Office Action, Applicant filed an amendment and the RCE on November 30, 2020 (collectively, the “Amendment”), amending claims 1, 2, 6, 10, and 18; canceling claim 5; and adding new claim 23.  Therefore, claims 1, 2, 4, 6-14, 16-18, and 20-23 are pending and subject to the present non-final Office Action.




Response to Arguments
Applicant’s arguments with respect to the claim rejections under 35 USC 103 set forth in the Final Office Action have been fully considered but are unpersuasive.   These rejections are therefore maintained.
Response to Applicant’s Arguments Regarding 35 USC 103:
At page 10 of the Amendment, Applicant asserts “none of the disclosure of Li, alone or in combination with the other cited references, teaches, discloses or suggests the elements of claims 1, 10 and 18 (or claims 2, 5, 6, 8-9, 20 and 22, which depend from claim 1 and claims 11-14, 16 and 17, which depend from claim 10) and Assignee’s representative respectfully request that the rejection be withdraw and that the claims be allowed.”  The Examiner disagrees as set forth in the rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 6-14, 16-18, and 20-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
As set forth in MPEP 2163(I), an applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997).
However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement." Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).  MPEP 2163.02(V).
In the present case, each of independent claims 1 and 10 now recites “wherein the first data window and the second data window concatenates a plurality of data channels associated with the sensor data into a single data channel.”  While this language appears to be lifted directly from the last sentence of [0037] of the present specification, neither this portion nor any other portion of the specification sets forth how the first and second data windows “concatenates a plurality of data channels associated with the sensor data into a single data channel” (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(I)), such that a person skilled in the art at the 
Furthermore, independent claim 1 now recites “and scoring the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating whether the sensor data for the user identity is associated with a healthy medical condition or diseased medical condition.”  This language appears to be lifted from the second half of [0043] of the present specification which discloses that “[the] scoring data can be indicative of scoring information that indicates whether the sensor data 5021-M is associated with a particular condition...In one example, the analysis data 802 can provide motion behavior scoring for a user (e.g., a user identity) associated with the sensor data 5021-M.  In another example, the analysis data 802 can indicate [whether] the sensor data 5021-M is associated with a medical condition (e.g., health vs. disease, etc.),” and from [0025] which discloses that “the analysis data 114 can provide clinical scoring associated with the sensor data 112 and/or the symbolic data.  For example, the analysis data 114 can provide motion behavior scoring associated with the user (e.g., the user identity) related to the sensor data 112.”  However, neither the above portions nor any other portion of the specification sets forth how “scoring the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity [indicates] whether the sensor data for the user identity is associated with a healthy medical condition or diseased medical condition,” such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.  For instance, there appears to be no support (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(I)) 
Each of independent claims 10 and 18 now recites “scoring, by the system, the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating a level of severity of a medical condition for the user identity.”  This language appears to be lifted from the second half of [0043] of the present specification which discloses that “[the] scoring data can be indicative of scoring information that indicates whether the sensor data 5021-M is associated with a particular condition...In one example, the analysis data 802 can provide motion behavior scoring for a user (e.g., a user identity) associated with the sensor data 5021-M.  In another example, the analysis data 802 can indicate [whether] the sensor data 5021-M is associated with a medical condition (e.g., health vs. disease, etc.),” and from [0025] which discloses that “the analysis data 114 can provide clinical scoring associated with the sensor data 112 and/or the symbolic data.  For example, the analysis data 114 can provide motion behavior scoring associated with the user (e.g., the user identity) related to the sensor data 112...In another non-limiting example, the analysis  data 114 can provide analysis regarding severity of a medical condition for the user (e.g., the user identity) related to the sensor data 112.”  However, neither this portion nor any other portion of the specification sets forth how “scoring, by the system, the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity [indicates] a level of severity of a medical condition for the user identity” (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(I)), such that a person skilled in the art at the 
Independent claim 10 also now recites “inferring, by the system, one or more patterns related to the symbolic data implicitly based on classifications associated with principles of artificial intelligence.”  This language appears to be lifted from [0026] of the present specification which states “In certain embodiments, the analysis component 106 can employ machine learning and/or principles of artificial intelligence (e.g., a machine learning process) associated with natural language processing to analyze the symbolic data. For example, the analysis component 106 can employ machine learning and/or principles of artificial intelligence (e.g., a machine learning process) associated with natural language processing to learn one or more patterns, one or more inferences, one or more correlations, one or more features and/or information related to the symbolic data.”  However, neither this portion nor any other portion of the specification sets forth how such “principles of artificial intelligence” are used by the system to infer patterns related to the symbolic data implicitly based on classifications (e.g., using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention as set forth in MPEP 2163(I)), such that a person skilled in the art at the time the application was filed would not have recognized that the inventors were in possession of the invention as claimed in view of the disclosure of the application as filed.  For instance, while [0027] of the specification generically discloses a number of examples of machine-learning based techniques such as fuzzy logic, Hidden Markov Models, etc. for use in determining patterns related to the symbolic data, there appears to be no discussion regarding how such techniques are specifically used to determine such patterns related to the symbolic data.

The remaining claims are rejected as depending from rejected base claims.




(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 6-14, 16-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of independent claims 1 and 10 now recites converting sensor data into symbolic data and then storing the sensor data as one-dimensional data vectors in data windows.  However, it appears nonsensical to store the sensor data as one-dimensional data vectors in data windows after the sensor data was converted to symbolic data.  It appears that the system would need to first store the sensor data as one-dimensional data vectors in data windows and then convert the sensor data in the windows into symbolic data, and the Examiner will assume this is so for purposes of examination to expedite prosecution.
Furthermore, it is not understood what is meant by “one-dimensional data vectors” and the present application does not appear to explain what is meant by such language.  For purposes of examination, the Examiner will assume that a “one-dimensional data vector” is an array or list of sensor values making up the sensor data from the one or more movement capturing devices.
Each of independent claims 1 and 10 also now recites “wherein the first data window and the second data window concatenates a plurality of data channels associated with the sensor data into a single data channel.”  It is not understood how the “plurality of data channels” relates (if at all) to the previously recited “sensor data” including the “first portion of the sensor data” and the 1, 5022, and 502M (each of which is a different “data channel”) while the “second portion of the sensor data” in the second data window may be represented by sensor data 5021, 5022, and 502M (each of which is a different “data channel”).  The Examiner will assume this is so for purposes of examination to expedite prosecution.
Furthermore, it is not understood how such data windows “concatenate” the data channels into a single data channel.  For instance, are the data channels somehow combined?  If so, how is this accomplished?  Also, does the first data window concatenate the data channels into one single data channel and the second data window concatenate the data channels into another single data channel, or after such concatenation by the first and second data windows, there is only one single data channel?  What does such concatenation have to do with conversion of the sensor data into the symbolic data, if at all?  For purposes of examination, the Examiner will assume that concatenating the data channels (assumed to be the different segments or streams of sensor data in the respective data window) means that the different streams or segments of sensor data are treated as a “single data channel.”
Each of independent claims 1, 10, and 18 now recites “scoring, by the system, the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating a level of severity of a medical condition for the user identity...”  The Examiner is unclear of the difference, if at all, among scoring the symbolic data, the scoring information, and the motion behavior scoring.  For instance, does this limitation somehow mean that a result of scoring of the symbolic data is “scoring information” which is “motion behavior 
Independent claim 10 also now recites, after the scoring to obtain the level of severity of the medical condition, “inferring, by the system, one or more patterns related to the symbolic data implicitly based on classifications associated with principles of artificial intelligence.”  The Examiner is unclear as to how the inferred patterns relate to, if at all, the level of severity of the medical condition for the user identity.
Independent claim 18 also now recites, after the scoring to obtain the level of severity of the medical condition, “inferring information related to the symbolic data based on principles of artificial intelligence.”  The Examiner is unclear as to how the inferred information relates to, if at all, the level of severity of the medical condition for the user identity.
Claim 14 recites “wherein the converting comprises capturing a set of data windows associated with the sensor data to facilitate conversion of the sensor data into the symbolic data.”  However, claim 10, from which claim 14 depends, already recites “storing, via data windows, by the system, the sensor data as a set of one-dimension data vectors, wherein a first data window of the data windows stores a first portion of the sensor data...”.  Thus, are the set of data windows in claim 14 the same as the data windows already recited in claim 10?  The Examiner will assume this is so for purposes of examination to expedite prosecution.
New claim 23 recites that the system of claim 1 further includes “a plurality of sensors that generate the sensor data...”.  However, claim 1 already recites that the sensor data is “from one or more movement capturing devices.”  Thus, it is not clear if the plurality of sensors recited in claim 23 are the movement capturing devices from claim 1 or different.  For purposes of 
The remaining claims are rejected as depending from rejected base claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 1, 2, 4, 6, 8-14, 16, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent No. 6,967,652 to Nubling et al. (“Nubling”), U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”), and NPL “A Data-Driven Predictive Approach for Drug Delivery Using Machine Learning Techniques” to Li et al. (“Li”):
Regarding claim 1, Ghassemzadeh (Motion Sequence) discloses a system (page 3147 - section III: system architecture), comprising:
a memory that stores computer executable components (page 3147 - section III: system architecture notes that the system uses MATLAB on a PC which necessarily includes a memory that stores computer executable components);
a processor (the above PC necessarily includes a processor) that: 
converts sensor data from one or more movement capturing devices (see sensors in Figures 1-2) associated with a user identity (Figure 1b) into symbolic data indicative of a symbolic representation of the sensor data (page 3147 - section IV(A): motion transcript including symbols/motion primitives), wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and improved data rate to transmit the sensor data (page 3147 - section IV(A) discusses how a short interval of the sensor readings can be assigned a symbol representative of such short interval; accordingly, the conversion of the sensor data into the symbolic data necessarily compresses the sensor data which would allow for reduced storage and improved data transmission rates); 
stores, via data windows, the sensor data as a set of ... data ... (page 3147 - section IV(A) discusses intervals/frames of sensor data which are data windows), wherein a first data window of the data windows stores a first portion of the sensor data as a first ... data (a first of the intervals/frames would store a “first portion” of the sensor data) ..., wherein a second data window of the data windows stores a second portion of the sensor data as a second ... data (a second of the intervals/frames would store a “second portion” of the sensor data)..., and wherein the first data window and the second data window concatenates a plurality of data channels associated with the sensor data into a single data channel (page 3147 - section IV(A) discusses how information regarding the motion at any time can be contained a “short interval of sensor readings centered on the time of interest,” where Figure 1b illustrates a plurality of sensor nodes on an individual; furthermore, each sensor node includes a plurality of sensors (e.g., gyroscope, accelerometer per the second full paragraph in the left column of page 3147) generating sensor data streams which are concatenated into a single data channel by intervals/frames/windows as shown in Figure 3 such as for purposes of assigning symbols using classification techniques; additionally or alternatively, the second and third full paragraphs on the right column on page 3146 discusses combining/fusing ; 
analyzes the symbolic data associated with the one or more movement capturing devices based on a ... technique (page 3148 - section V: use motion transcripts to perform action recognition such as via pattern recognition/machine learning/k-Nearest-Neighbor (k-NN); such as for diagnosing Alzheimer’s and Parkinson’s (see Introduction on page 3146))...
However, Ghassemzadeh (Motion Sequence) appears to be silent regarding the data windows storing the respective sensor data portions as one-dimensional data vectors (interpreted as a list or array of values as discussed previously herein).
Nevertheless, Nubling teaches (column 2, lines 10-30) that it was known in the healthcare informatics art to store physiological data values for a patient in an array which advantageously allows for various assessments of the data to be conducted as well as provides for a common manner of storing data in an organized manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the first and second data portions as respective first and second one-dimensional data vectors in the system of Ghassemzadeh (Motion Sequence) as taught by Nubling to advantageously allows for various assessments of the data to be conducted and because doing so is merely a combination of old elements, each element in the combination merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable (e.g., storing sensor data in one-dimensional arrays/vectors advantageously provides KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ghassemzadeh (Motion Sequence)/Nubling combination appears to be silent regarding 
[analyzing] the symbolic data…based on a Markov chain technique that generates a Markov chain for the symbolic data, wherein a set of states associated with the symbolic data are generated, a set of transitions between the set of states are generated, and scoring the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating whether the sensor data for the user identity is associated with a healthy medical condition or diseased medical condition; and
[identifying], based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states, wherein the first state indicates that the user identity is under an influence of medication and the second state indicates that the medication has worn off.
Nevertheless, Hannaford teaches that it was known in the healthcare informatics art to receive sensor data from movement capturing devices ([0023], [0027]), convert the sensor data into a symbolic representation of the sensor data ([0074]-[0075]), utilize a multi-state Markov model to analyze the symbolic data to generate a Markov chain for the symbolic data having a set/series of states ([0037], [0051], [0052], [0076], [0077], [0084]) and transitions between the states ([0092] and [0103] disclose transition probabilities; where the states and transitions are collectively considered a “Markov chain”), and identify, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states ([0089]-[0116] generally discuss how users can transition between various states 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multi-state Markov model to analyze the symbolic data to generate a Markov chain for the symbolic data having a set/series of states and identified, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states in the system of the Ghassemzadeh (Motion Sequence)/Nubling combination as taught by Hannaford in order allow for the identification of various user conditions in manners that reduce the need for human oversight and with increased accuracy, while it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scored the symbolic data indicative of motion scoring behavior information for a user identity indicating whether the sensor data is associated with a healthy or diseased medical condition in the system of the Ghassemzadeh (Motion Sequence)/Nubling combination as taught by Sanchez to assist those involved in making clinical decisions and help those interested in improving their performance.
While the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez combination discloses identifying whether a user is in first or second of the set of states as discussed above, the first state [indicating] that the user identity is under an influence of medication and the second state [indicating] that the medication has worn off.
However, Li teaches that it was known in the healthcare informatics art to model observations by generating a Markov chain (see middle to bottom of page 3) having a set of states and transitions between the states (top of page 4), and identify whether a user is in a first or second of the states (Section 1.4 on page 5 discusses predicting which of sequence of states a user is in based on a transition between the states), where the first state indicates that a user is under an influence of medication (the top half of page 4, the bottom of page 7, and the middle of page 8 all discuss a state when a user is under an influence of a high concentration of a drug), and the second state indicates a state when the medication has worn off and the user identity is under the influence of a lower concentration of the medication (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user is in a first state indicating that the user is under an influence of particular concentration of a medication or a second state indicating that the particular concentration of the medication for the user identity has worn off in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez combination as taught by Li to provide medical professionals with additional useful information for use in diagnosing various medical conditions of patients.

Regarding claim 2, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further wherein the processor also assigns a first symbol of the symbolic data to the first data window and assigns a second symbol of the symbolic data to the second data window (the end of the second full paragraph in the right column of page 3147 of Ghassemzadeh (Motion Sequence) notes that the intervals/frames are assigned symbols which would include a first symbol of the first window and a second symbol of the second window), wherein the first symbol is distinct from the second symbol and to generate a sequence of discrete symbols (see discrete symbol sequence W, X, Y, Z in Figure 3), and wherein the first data window and the second data window are overlapping (the end of the second full paragraph in the right column of page 3147 of Ghassemzadeh (Motion Sequence) notes that the intervals/frames are overlapping), and wherein the processor also analyzes the symbolic data associated with the one or more movement capturing devices based on a natural language processing technique (Ghassemzadeh (Motion Sequence) - page 3148 - section V: use motion transcripts to perform action recognition such as via pattern recognition/machine learning/k-NN, which includes use of edit distance); the Examiner is interpreting machine learning/k-NN to be a type of “natural language processing technique” because they are processing symbolic data which is considered natural language data), and wherein the set of transitions between the set of states is determined based on a changing distance between derived distributions of symbol sequences associated with the symbolic data (Li - Section 1.3 at page 3 discusses how temporal correlations (“transitions”) between state sequences can decrease with increasing changes between symbol sequences that are necessarily associated with symbolic data; in other words, the temporal correlations/transitions can be determined based on changes in distance between symbol sequences; furthermore, symbol sequences are a “distribution” of symbols (multiple symbols) and they are somehow “derived” (calculated, determined, etc.).  


Regarding claim 4, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further comprising wherein the processor also converts the sensor data into the symbolic data based on a clustering technique that groups the sensor data employing a vector quantization of the sensor data (Ghassemzadeh (Motion Sequence) - page 3148, section IV(A): “k-means clustering technique”, where k-means clustering is a method of vector quantization that partitions (groups) observations (sensor data) as evidenced by [0082] of U.S. Patent App. Pub. No. 2019/0370632 to Hashemi et al. (“Hashemi”)).

Regarding claim 6, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, and further discloses wherein the processor also determines whether the sensor data satisfies a defined criterion associated with selecting between the healthy medical condition or the diseased medical condition (as discussed previously, Sanchez teaches that it was known in the based on a distance measurement between two or more output values of a natural language processing model associated with the symbolic data (Ghassemzadeh (Motion Sequence) - pages 3148-3149, sections V and VI: unknown/test movement transcript can be classified by measuring distances between unknown/test movement transcript and known/training transcripts using k-NN; as discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scored the symbolic data indicative of motion scoring behavior information for a user identity indicating whether the sensor data is associated with a health or diseased medical condition (which would have included determining when the sensor data satisfies some “defined criterion” associated with selecting between the injury/disease condition and a “healthy” condition as noted above) in the system the Ghassemzadeh (Motion Sequence)/Nubling combination as taught by Sanchez to assist those involved in making clinical decisions and help those interested in improving their performance; as combined, the above distance measurement of Ghassemzadeh (Motion Sequence) would be used as part of determining whether the sensor data satisfies the defined criterion).  

Regarding claim 8, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further comprising wherein the processor also receives the sensor data from one or more wearable devices, wherein the one or more movement capturing devices is one of the one or more wearable devices (Ghassemzadeh (Motion Sequence) - see sensors in Figures 1-2).

Regarding claim 9, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further comprising wherein the processor also converts the sensor data into the symbolic data, wherein the conversion of the sensor data facilitates improved processing of the sensor data from the one or more movement capturing devices relative to processing of the sensor data prior to the conversion of the sensor data (Ghassemzadeh (Motion Sequence) - page 3146, section I: “simplified choreography”; page 3149, section VII: unique transcript which is the best representative of all sensor nodes” and which would be relative to the data before processing/conversion).

Regarding claim 10, Ghassemzadeh (Motion Sequence) discloses a computer-implemented method (see flow diagrams in Figures 2 and 4), comprising: 
converting, by a system (page 3147 - section III: system architecture) operatively coupled to a processor (Id., the system architecture makes use of a PC which necessarily includes a processor), sensor data from one or more sensors (see sensors in Figures 1-2) associated with a user identity (Figure 1b) into symbolic data indicative of a symbolic representation of the sensor data(page 3147 - section IV(A): motion transcript including symbols/motion primitives), wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and improved data rate to transmit the sensor data (page 3147 - section IV(A) discusses how a short interval of the sensor ; 
storing, via data windows, by the system, the sensor data as a set of ...data ... (page 3147 - section IV(A) discusses intervals/frames of sensor data which are data windows), wherein a first data window of the data windows stores a first portion of the sensor data as a first ... data ... (a first of the intervals/frames would store a “first portion” of the sensor data) ..., wherein a second data window of the data windows stores a second portion of the sensor data as a second ... data (a second of the intervals/frames would store a “second portion” of the sensor data)..., and wherein the first data window and the second data window concatenates a plurality of data channels associated with the sensor data into a single data channel (page 3147 - section IV(A) discusses how information regarding the motion at any time can be contained a “short interval of sensor readings centered on the time of interest,” where Figure 1b illustrates a plurality of sensor nodes on an individual; furthermore, each sensor node includes a plurality of sensors (e.g., gyroscope, accelerometer per the second full paragraph in the left column of page 3147) generating sensor data streams which are concatenated into a single data channel by intervals/frames/windows as shown in Figure 3 such as for purposes of assigning symbols using classification techniques; additionally or alternatively, the second and third full paragraphs on the right column on page 3146 discusses combining/fusing transcripts from a number of sensors into a unified transcript called a choreography (single data channel); still further, the last full paragraph on the left column on page 3149 discusses concatenating transcripts from all nodes); and 
analyzing, by the system, the symbolic data associated with the one or more sensors based on a ... technique (page 3148 - section V: use motion transcripts to perform action recognition such as via pattern recognition/machine learning/k-Nearest-Neighbor (k-NN))...
and inferring, by the system, one or more patterns related to the symbolic data implicitly based on classifications associated with principles of artificial intelligence (the right column on page 3148 of Ghassemzadeh (Motion Sequence) discusses performing movement classification with motion transcripts (which include symbolic data per the second full paragraph on the right column on page 3147) via implementing classification algorithms in the field of pattern recognition and machine learning (artificial intelligence).
However, Ghassemzadeh (Motion Sequence) appears to be silent regarding the data windows storing the respective sensor data portions as one-dimensional data vectors (interpreted as a list or array of values as discussed previously herein).
Nevertheless, Nubling teaches (column 2, lines 10-30) that it was known in the healthcare informatics art to store physiological data values for a patient in an array which advantageously allows for various assessments of the data to be conducted as well as provides for a common manner of storing data in an organized manner.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have stored the first and second data portions as respective first and second one-dimensional data vectors in the system of Ghassemzadeh (Motion Sequence) as taught by Nubling to advantageously allows for various assessments of the data to be conducted and because doing so is merely a combination of old elements, each element in the combination merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Furthermore, the Ghassemzadeh (Motion Sequence)/Nubling combination appears to be silent regarding 
[analyzing] the symbolic data…based on a Markov chain technique that generates a Markov chain for the symbolic data, wherein a set of states associated with the symbolic data are generated and a set of transitions between the set of states are generated, scoring, by the system, the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating a level of severity of a medical condition for the user identity...; and
[identifying], by the system, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states, wherein the first state indicates that the user identity has a healthy condition and the second state indicates that the user identity has a disease condition, and wherein the transition is determined based on a changing distance between stationary distributions for the Markov chain for with the symbolic data.
Nevertheless, Hannaford teaches that it was known in the healthcare informatics art to receive sensor data from movement capturing devices ([0023], [0027]), convert the sensor data into a symbolic representation of the sensor data ([0074]-[0075]), utilize a multi-state Markov model to analyze the symbolic data to generate a Markov chain for the symbolic data having a set/series of states ([0037], [0051], [0052], [0076], [0077], [0084]) and transitions between the states ([0092] and [0103] disclose transition probabilities; where the states and transitions are 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multi-state Markov model to analyze the symbolic data to generate a Markov chain for the symbolic data having a set/series of states and identified, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states in the system of the Ghassemzadeh (Motion Sequence)/Nubling combination as taught by Hannaford in order allow for the identification of various user conditions in manners that reduce the need for human oversight and with increased accuracy, while it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have scored the symbolic data indicative of motion scoring behavior information for a user identity indicating a level of severity of a medical condition for the user identity in the system of the Ghassemzadeh (Motion 
While the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez combination discloses identifying whether a user is in first or second of the set of states as discussed above, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez combination appears to be silent regarding wherein the first state indicates that the user identity has a healthy condition and the second state indicates that the user identity has a disease condition.
However, Li teaches that it was known in the healthcare informatics art to model observations by generating a Markov chain (see middle to bottom of page 3) having a set of states and transitions between the states (top of page 4), and identify whether a user is in a first or second of the states (Section 1.4 on page 5 discusses predicting which of sequence of states a user is in based on a transition between the states), where the first state indicates that a user is in a “low pathogen” (healthy) state (the top half of page 4, and the bottom of page 7), and the second state indicates that the user is in a “high pathogen” (disease) state (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user is in a first state indicating that the user has a healthy condition or a second state indicating that the user is in a disease state in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez combination as taught by Li to provide medical professionals with additional useful information for use in diagnosing various medical conditions of patients.
Furthermore, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses wherein the transition is determined based on a changing distance between stationary distributions for the Markov chain for the symbolic data (Li - Section 1.3 at page 3 discusses how temporal correlations (“transitions”) between state sequences can decrease with increasing changes between symbol sequences that are necessarily associated with symbolic data; in other words, the temporal correlations/transitions can be determined based on changes in distance between symbol sequences; furthermore, symbol sequences are a “distribution” of symbols (multiple symbols) and they are stationary at the specific time the transitions are determined.  
As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user is in the first state indicative of a healthy condition and a second state indicative of a disease condition (which includes determining the transition based on a changing distances between stationary distributions of symbol sequences associated with the symbolic data a discussed above) in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination as taught by Li to provide medical professionals with additional useful information for use in diagnosing various medical conditions of patients.

Regarding claim 11, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further comprising receiving, by the system, the sensor data from one or more movement capturing devices associated with the sensor data, wherein the one or more sensors are located within the one or more movement capturing devices (Ghassemzadeh (Motion Sequence) - see sensors in Figures 1-2, which are located within movement capturing devices (some sort of housings)).

Regarding claim 12, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further comprising receiving, by the system, the sensor data from one or more wearable devices associated with the sensor data, wherein the one or more sensors are located within one or more movement capturing devices (Ghassemzadeh (Motion Sequence) - see sensors in Figures 1-2, which are located within movement capturing devices (some sort of housings)).

Regarding claim 13, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further comprising wherein the converting comprises converting the sensor data into the symbolic data based on a clustering technique (Ghassemzadeh (Motion Sequence) - page 3148, section IV(A): “k-means clustering technique”).

Regarding claim 14, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further comprising wherein the converting comprises capturing a set of data windows associated with the sensor data to facilitate conversion of the sensor data into the symbolic data (Ghassemzadeh (Motion Sequence) - page 3147, section IV(A): sensor reading intervals/frames assigned symbols).

Regarding claim 16, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further determining, by the system, whether the sensor data satisfies a defined criterion associated with a medical condition (Li - Section 1.4 on page 5 discusses predicting which of sequence of states a user is in based on a transition between the states (where such states are generated based on observation/sensor data (see top half of page 3), where determining that a user is an a particular sequence of states means that the corresponding observation/sensor data satisfies some “defined criterion”, and where one of such states can be when the user is in a “high pathogen” (disease) state (top half of page 4, and the bottom of page 7), such high pathogen/disease state being a “medical condition”) based on analyzing the symbolic data associated with the natural language processing technique (Ghassemzadeh (Motion Sequence) - pages 3148-3149, sections V and VI: unknown/test movement transcript can be classified by measuring distances between unknown/test movement transcript and known/training transcripts using k-NN). 
As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user is in the first or second state (which includes determining whether the sensor satisfies some “defined criterion” associated with a “medical condition” as discussed above) in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination as taught by Li to provide medical professionals with additional useful information for use in diagnosing various medical conditions of patients.

Regarding claim 17, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the method of claim 10, further wherein the analyzing comprises improving processing of the sensor data from the one or more sensors (Ghassemzadeh (Motion Sequence) - page 3146, section I: “simplified choreography”; page 3149, section VII: unique transcript which is the best representative of all sensor nodes”).

Regarding claim 22, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further comprising wherein the transition between states is determined based on a changing distance between stationary distributions for the Markov chain associated with the symbolic data (Li - Section 1.3 at page 3 discusses how temporal correlations (“transitions”) between state sequences can decrease with increasing changes between symbol sequences that are necessarily associated with symbolic data; in other words, the temporal correlations/transitions can be determined based on changes in distance between symbol sequences; furthermore, symbol sequences are a “distribution” of symbols (multiple symbols) and they are stationary at the specific time the transitions are determined.  
As discussed previously, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user in in the first state indicative of being on a medication dose and a second state indicating the user is not on the medication dose via determining the transition based on a changing distances between stationary distributions of symbol sequences associated with the symbolic data in the system of the Ghassemzadeh (Motion Sequence)/Hannaford/Li combination as taught by Li to provide medical professionals with additional useful information for use in diagnosing various medical conditions of patients.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent No. 6,967,652 to Nubling et al. (“Nubling”), U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”), and NPL “A Data-Driven Predictive Approach for Drug Delivery Using Machine Learning Techniques” to Li et al. (“Li”) as applied to claim 1 above, and further in view of NPL “Coordination Analysis of Human Movements…” to Ghasemzadeh et al. (“Ghasemzadeh (Coordination Analysis))”:
Regarding claim 7, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, but appears to fail to disclose the processor also filters the sensor data based on filter data indicative of information for a range of movement associated with the user identity.
Ghassemzadeh (Coordination Analysis) teaches that it was known in the healthcare informatics art to filters sensor data based on filter data indicative of information for a range of movement associated with the user identity (page 608, section VI(B): raw sensor readings passed through moving average filter to capture parts of signal corresponding to a complete motion/range of movement) in order to reduce the effect of high frequency noise (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have filtered the sensor data in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination based on filter data indicative of information for a range of movement associated with the user identity as taught by Ghassemzadeh (Coordination Analysis) in order to reduce the effect of high frequency noise.

Claim 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”), and NPL “A Data-Driven Predictive Approach for Drug Delivery Using Machine Learning Techniques” to Li et al. (“Li”):
Regarding claim 18, Ghassemzadeh (Motion Sequence) discloses a computer program product (page 3147 - section III: system architecture which includes use of a PC that necessarily includes memory, processor, software, etc.) facilitating natural language processing of a motion alphabet for unsupervised clinical scoring, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (a PC necessarily includes a computer readable storage medium with program instructions), the program instructions executable by a processor (a PC necessarily includes a processor) to cause the processor to including:
convert, by the processor, sensor data from one or more sensors (see sensors in Figures 1-2) associated with a user identity (Figure 1b) into symbolic data indicative of a symbolic representation of the sensor data (page 3147 - section IV(A): motion transcript including symbols/motion primitives), wherein the sensor data is converted into symbolic data to facilitate compression of the sensor data for reduced storage and improved data rate to transmit the sensor data (page 3147 - section IV(A) discusses how a short interval of the sensor readings can be assigned a symbol representative of such short interval; accordingly, the conversion of the sensor data into the symbolic data necessarily compresses the sensor data which would allow for reduced storage and improved data transmission rates); and 
analyze, by the processor, the symbolic data associated with the one or more sensors based on a ... technique (page 3148 - section V: use motion transcripts to perform action recognition such as via pattern recognition/machine learning/k-Nearest-Neighbor (k-NN))... and inferring information related to the symbolic data based on principles of artificial intelligence... (the right column on page 3148 of Ghassemzadeh (Motion Sequence) discusses performing movement classification with motion transcripts (which include symbolic data per the second full paragraph on the right column on page 3147) via implementing classification algorithms in the field of pattern recognition and machine learning (artificial intelligence).
However, Ghassemzadeh (Motion Sequence) appears to be silent regarding 
[analyzing] the symbolic data…based on a Markov chain technique that generates a Markov chain for the symbolic data, wherein a set of states associated with the symbolic data are generated and a set of transitions between the set of states are generated, scoring, by the processor, the symbolic data is indicative of scoring information comprising motion behavior scoring for a user identity indicating a level of severity of a medical condition for the user identity..., wherein the medical condition is a motor-based impairment; and
[identifying], by the processor, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states, wherein the first state indicates that the user identity is under an influence of medication and the second state indicates that the medication for the user identity has worn off.
Nevertheless, Hannaford teaches that it was known in the healthcare informatics art to receive sensor data from movement capturing devices ([0023], [0027]), convert the sensor data into a symbolic representation of the sensor data ([0074]-[0075]), utilize a multi-state Markov 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a multi-state Markov model to analyze the symbolic data to generate a Markov chain for the symbolic data having a set/series of states and identified, based on a transition of the set of transitions, whether the user identity is in a first state of the set of states or in a second state of the set of states in the system of Ghassemzadeh (Motion Sequence) as taught by Hannaford in order allow for the identification of various user conditions in manners that reduce the need for human oversight and with increased accuracy, while it would have been obvious to one of ordinary skill in the art before the effective 
While the Ghassemzadeh (Motion Sequence)/Hannaford/Sanchez combination discloses identifying whether a user is in first or second of the set of states as discussed above, the Ghassemzadeh (Motion Sequence)/Hannaford/Sanchez combination appears to be silent regarding the first state [indicating] that the user identity is under an influence of medication and the second state [indicating] that the medication for the user identity has worn off.
However, Li teaches that it was known in the healthcare informatics art to model observations by generating a Markov chain (see middle to bottom of page 3) having a set of states and transitions between the states (top of page 4), and identify whether a user is in a first or second of the states (Section 1.4 on page 5 discusses predicting which of sequence of states a user is in based on a transition between the states), where the first state indicates that a user is under an influence of medication (the top half of page 4, the bottom of page 7, and the middle of page 8 all discuss a state when a user is under an influence of a high concentration of a drug), and the second state indicates a state when the medication has worn off and the user identity is under the influence of a lower concentration of the medication (Id.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have identified based on a transition of the set of transitions whether the user is in a first state indicating that the user is under an influence of 

Regarding claim 20, the Ghassemzadeh (Motion Sequence)/Hannaford/Sanchez/Li combination discloses the product of claim 18, further comprising wherein the program instructions are further executable by the processor to cause the processor to: 
receive, by the processor, sensor data from one or more wearable devices associated with the one or more sensors, wherein the one more sensors are located within the one or more movement capturing devices/wearable devices (Ghassemzadeh (Motion Sequence) - see sensors in Figures 1-2, which are located within movement capturing devices (some sort of housings)).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent No. 6,967,652 to Nubling et al. (“Nubling”), U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”), and NPL “A Data-Driven Predictive Approach for Drug Delivery Using Machine Learning Techniques” to Li et al. (“Li”) as applied to claim 1 above, and further in view of NPL “PhysioDroid: Combining Wearable Health Sensors…” to Banos et al. (“Banos”):
wherein the sensor data also comprises data from biosensors that capture bioactivity from an entity associated with the user identity.
Nevertheless, Banos teaches (Abstract and Figure 1 on page 4) that it was known in the healthcare informatics art to capture bioactivity data (e.g., vital signs) from a user using biosensors for use in analysis of the data to improve clinical understanding of the user.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination so that the sensor data includes data from biosensors that capture bioactivity from an entity associated with the user identity as taught by Banos to improve clinical understanding of the user.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over NPL “A Motion Sequence Fusion Technique…” to Ghassemzadeh (“Ghassemzadeh (Motion Sequence)”) in view of U.S. Patent No. 6,967,652 to Nubling et al. (“Nubling”), U.S. Patent App. Pub. No. 2007/0172803 to Hannaford et al. (“Hannaford”), U.S. Patent App. Pub. No. 2018/0092572 to Sanchez et al. (“Sanchez”), and NPL “A Data-Driven Predictive Approach for Drug Delivery Using Machine Learning Techniques” to Li et al. (“Li”) as applied to claim 1 above, and further in view of U.S. Patent App. Pub. No. 2019/0000350 to Narayan et al. (“Narayan”):
Regarding claim 23, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination discloses the system of claim 1, further a plurality of sensors that generate the sensor data (sensors in Figures 1-2 of Ghassemzadeh (Motion Sequence), wherein a first type of the plurality of sensors is distinct from a second type of the plurality of sensors (the second full paragraph in the left column on page 3147 notes that the sensor nodes include accelerometers and gyroscopes which are distinct types of sensors), ..., 
However, the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination appears to be silent regarding wherein the plurality of sensors are auxiliary and remote from a body of the user identity.
Nevertheless, Narayan teaches ([0231]) that it was known in the healthcare informatics art to utilize various types of sensors such as both wearable sensors and sensors embedded in walls of a building or fixed in a residence (which would therefore be auxiliary and remote from a body of a user identity) to diagnose patients (Abstract) which would advantageously increase the type of sensor data analyzed thereby leading to more accurate diagnoses.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized auxiliary sensors that are remote from a body of the user identity in the system of the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination as taught by Naraya to advantageously increase the type of sensor data analyzed thereby leading to more accurate diagnoses.
Furthermore, while Ghassemzadeh (Motion Sequence) discusses use of user motion (e.g., gait) data to assess neurological conditions such as Parkinson’s (first paragraph under Abstract on page 3146), the Ghassemzadeh (Motion Sequence)/Nubling/Hannaford/Sanchez/Li combination appears to be silent regarding the medical condition associated with the motion behavior scoring being a neurological condition.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the medical condition associated with the scoring of Sanchez to have been a neurological condition as taught by Ghassemzadeh (Motion Sequence) to increase the utility of the system by allowing a wider variety of diseases/conditions to be assessed thereby improving patient health.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to 





/JAS/
Jonathon A. Szumny
Patent Examiner
Art Unit 3686   

/DEVIN C HEIN/Examiner, Art Unit 3686